                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


WINSTON GREY BRAKEALL,                              4:16-CV-04057-KES

                  Plaintiff,

                                              ORDER GRANTING LEAVE TO
      vs.                                   PROCEED IN FORMA PAUPERIS ON
                                                       APPEAL
DERRICK BIEBER, UNIT MANAGER AT
SDSP; IN HIS INDIVIDUAL CAPACITY;
RYAN VANDERAA, SDDOC EMPLOYEE
EMPLOYED AT SDSP, JPA, AND/OR
UNIT C IN SIOUX FALLS, SOUTH
DAKOTA; WILLIAM ALLEN,
CORRECTIONAL OFFICER WITH THE
RANK OF CORPORAL AT SDSP; IN HIS
INDIVIDUAL CAPACITY; LT. R. BROWN,
SDDOC EMPLOYEE EMPLOYED AT
SDSP, JPA, AND/OR UNIT C IN SIOUX
FALLS, SOUTH DAKOTA; IN HIS
INDIVIDUAL CAPACITY; MAJOR STEVE
BAKER, SDDOC EMPLOYEE
EMPLOYED AT SDSP, JPA, AND/OR
UNIT C IN SIOUX FALLS, SOUTH
DAKOTA; IN HIS INDIVIDUAL
CAPACITY; AND LT. CHAD ROTERT,
SDDOC EMPLOYEE EMPLOYED AT
SDSP, JPA, AND/OR UNIT C IN SIOUX
FALLS, SOUTH DAKOTA; IN HIS
INDIVIDUAL CAPACITY;

                  Defendants.


      Plaintiff, Winston Grey Brakeall, is an inmate at the Mike Durfee State

Prison in Springfield, South Dakota. He filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Dockets 1, 40. Defendants filed a second motion for

summary judgment (Docket 121). This court granted in part and denied in part
the defendants’ second motion for summary judgment. Docket 196. Brakeall

now appeals this court’s judgment (Docket 205). Docket 217. He filed a motion

to proceed in forma pauperis on appeal and his prisoner trust account.

Dockets 218, 219.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the

prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). Therefore,

“ ‘[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceedings or over a period of time

under an installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d

601, 604 (6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases

must sooner or later pay the appellate filing fees in full.” Id. (citing Newlin v.

Helman, 123 F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is

taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:
      (A)      the average monthly deposits to the prisoner’s account; or
      (B)      the average monthly balance in the prisoner’s account for
               the 6-month period immediately preceding the filing of the
               complaint or notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).

      It appears that Brakeall’s appeal is taken in good faith. By filing a motion

to appeal Brakeall consented to the deduction of his initial partial appellate

filing fee and the remaining installments from his prisoner account. Henderson,

129 F.3d at 484. Brakeall submitted a prisoner trust account. Docket 219. He

reported average monthly deposits to his prisoner trust account of $178.50 and

an average monthly balance of $240.51. Docket 219. Based on this

information, Brakeall may proceed in forma pauperis on appeal provided he

pays an initial partial appellate filing fee of $48.10, which is 20 percent of

$240.51.

      Thus, it is ORDERED

      1. That Brakeall’s motion to proceed in forma pauperis on appeal

            (Docket 218) is granted.

      2. That Brakeall will make an initial partial appellate payment of $48.10

            by January 2, 2020, made payable to the Clerk, U.S. District Court.

      3. That the institution having custody of the Brakeall is directed that

            whenever the amount in his trust account, exclusive of funds

            available to him in his frozen account, exceeds $10, monthly
  payments that equal 20 percent of the funds credited to the account

  the preceding month shall be forwarded to the United States District

  Court Clerk’s office pursuant to 28 U.S.C. § 1915(b)(2), until the

  appellate filing fee of $505 is paid in full.

Dated 12/02/2019.

                         BY THE COURT:


                         /s/ Karen E. Schreier
                         KAREN E. SCHREIER
                         UNITED STATES DISTRICT JUDGE
